On behalf of the
delegation of the Democratic People's Republic of
Korea, I should like first of all to congratulate
Mr. Harri Holkeri on his election as President of the
General Assembly at its fifty-fifth session. I believe
that the present session will produce the desired results
under his leadership. I pay tribute to his predecessor
Mr. Theo-Ben Gurirab, who made a great contribution
to the successful conclusion of the fifty-fourth session.
I wish also to express our great appreciation for the
efforts made by Secretary-General Kofi Annan to
strengthen the role of the United Nations.
The central role of the United Nations in the new
century should be to establish international relations
and order to make the new century independent,
peaceful and prosperous. No country can either defend
its national dignity or achieve social and economic
development when its national sovereignty is violated.
26

This is the lesson for mankind on the threshold of the
twenty-first century.
It is the common aspiration of the world's peoples
that the twenty-first century should be a century of
independence, peace and development. Genuine peace
and prosperity on our planet can be achieved only
when the sovereignty of all countries is respected.
We regard independence as our life and soul. The
idea of independence runs through all domestic and
foreign policies and lines of the Government of the
Democratic People's Republic of Korea. This is the
brilliant embodiment of the independent policy of the
great leader General Kim Jong Il. The reality
prevailing on the Korean peninsula clearly testifies to
the justness of the independent policies consistently
carried out by the Government of the Democratic
People's Republic of Korea.
Without independence, it is unthinkable that our
country could overcome the manifold difficulties and
advance the building of a powerful nation convincingly
along the road chosen by its people.
The independent foreign policy of the
Government of the Democratic People's Republic of
Korea makes a tangible contribution to peace and
stability in North-East Asia. It can be said that it is
entirely because of our firm adherence to independence
that our country has been able to play a buffer-zone
role effectively in the intersection of the divergent
geopolitical interests of several countries. We take
pride in the independent foreign policy of our
Government, as it contributes to maintaining the
balance of power and preventing a war in North-East
Asia.
The independent policy of the Government of the
Democratic People's Republic of Korea also gives full
play to its vitality in advancing the cause of peace and
reunification on the Korean peninsula. The General
Assembly at its twenty-eighth session in 1973
unanimously welcomed the three principles of
independence, peaceful reunification and great national
unity which had been agreed upon by the north and the
south of the Korean peninsula. These three principles
of national reunification are the grand programme of
reunification put forward by President Kim Il Sung, the
great leader of our people, and constitute the most
essential component of the three-point charter for
national reunification defined by the respected General
Kim Jong Il.
At the historic Pyongyang meeting in June this
year, the leaders of the North and the South reaffirmed
these three principles of national reunification, and on
this basis the North-South joint declaration on solving
the reunification question independently by the
concerted efforts of our nation was made public. The
summit meeting and the resulting joint declaration
represent a historic milestone, marking a turning-point
in achieving the cause of independent reunification of
our nation.
Amidst the increased spirit of national
independence and reunification, North-South
ministerial talks for reconciliation and collaboration
are being held and the reunions of separated families
realized. Mutual visits between the North and the South
through, inter alia, direct flights between Pyongyang
and Seoul are now commonplace, and a project is
underway to re-link the railways between the North and
the South of Korea.
This is the brilliant fruition of our independent
policy and the result of a warm love for the nation and
strong desire for reunification. It is none other than the
Korean nation that is responsible for Korea's
reunification question. Korea's reunification should be
achieved independently by the concerted efforts of the
Koreans in the North and the South, as stated in the
North-South joint declaration. Reunification will come
about if both sides take realistic and practical measures
for establishing a reunified State by making the most of
common elements of the federation and the
confederation proposed by the North and the South
respectively.
The independent reunification of our nation will
surely lead to a lasting peace on the Korean peninsula,
and we believe that this will in turn contribute to peace
and security in Asia and the rest of the world.
The turning point created on the Korean
peninsula is a positive development of global
significance. We consider that the present trend
towards the improvement of North-South relations and
reunification is a process that should be valued for the
sake of peace and security in North-East Asia as well.
If this process is to continue to gain momentum, the
countries concerned should work in support of the
process, rather than disturbing it.
The United States has created our non-existent
“missile threat” in order to justify the establishment of
its “theatre missile defense” and “national missile
27

defense” systems. Nevertheless, it gives rise to
worldwide concern about its danger.
Our missile programme is of a peaceful nature,
for all intents and purposes. All countries have an equal
sovereign right, recognized by the United Nations, to
conduct research on and make use of the outer space. It
is therefore totally unfair for the United States to take
issue only with our rockets while many other countries
are launching their own space rockets. If hostile
relations are removed and confidence is built between
the Democratic People's Republic of Korea and the
United States, there will be ways to address the
concerns on both sides.
The recent incident that prevented the President
of the Presidium of our Supreme People's Assembly
from attending the Millennium Summit is, after all, the
manifestation of the continued hostile policy pursued
by the United States against the Democratic People's
Republic of Korea, in labelling our country a
“terrorism-sponsoring nation”. In this regard, we note
that the United States has recognized its responsibility
for the incident and given assurances that such
incidents would not occur again. We also note the
recently stated United States position that it has no
reason to perpetuate its hostile relations with our
country. If this position is put into practice, we will be
ready to respond in a positive way at any time.
Another factor that casts a shadow on positive
development on the Korean peninsula is the suspicious
future of Japan. Whether Japan revives its militarist
spectre or becomes a peace-loving country is a serious
question directly linked to peace and stability in Asia,
particularly in its neighbouring Korean peninsula.
Continued evasion by Japan on settling its past with
our country is the main factor that makes us suspicious
of its future orientation. Moreover, such suspicion is
increased as we witness Japanese moves to find
pretexts for justifying its rearmament by targeting our
country as its “enemy”.
Should Japan take the path of militarism, it will
obviously strain its relations with other Asian countries
and exert negative effects on the improvement of
North-South relations. We hope Japan will not go in
this direction. Japan should find its future in a sincere
and early settlement of its past. Now that the North-
South joint declaration is being smoothly implemented,
new, sound international relations will be established in
North-East Asia once the hostile relations between the
Democratic People's Republic of Korea and the United
States, and between the Democratic People's Republic
of Korea and Japan, are resolved.
In conformity with this encouraging process, the
United Nations should also take practical measures to
dismantle the “United Nations Command”, a legacy of
the cold war, thus making a due contribution to this
process.
In order to establish fair international relations
and an international order that will properly represent
the new century, it is important to successfully
overcome the challenges to the United Nations Charter.
The most serious challenge posed in international
relations at present is the emergence of the concept of
“humanitarian intervention”.
The United Nations is based on the principle of
sovereign equality. The Charter enshrines the principles
of respect for sovereignty and non-interference in
internal affairs as a cornerstone of international
relations.
These are the major principles based on the
reality in which big and small countries exist in the
world. All countries aspire to independence and
struggle to defend their national sovereignty.
Encroachment upon the sovereignty of small countries
by big Powers in exercise of power politics is an act of
high-handedness, as already judged by the times.
“Humanitarian intervention” is a dangerous concept
that could beautify such acts of high-handedness and
eliminate the essential spirit of the Charter.
The international relations of the new century
should serve to terminate arbitrariness and high-
handedness, such as threatening sovereign States by
force and imposing sanctions on them, and to fully
implement the purposes and principles of the United
Nations Charter. International peace and security
should be achieved by strengthening the role of the
United Nations, not by arbitrariness, high-handedness
and intervention by any individual big Power.
The role of the United Nations in the field of
disarmament, particularly nuclear disarmament, should
be enhanced. Despite an ever-growing desire and
expectation by international society for disarmament
after the end of the cold war, the disarmament process
is at a standstill, faced with new challenges. Reality
requires that the nuclear disarmament process be turned
into a United Nations process, instead of being left to
28

the nuclear-weapon States alone. We are of the view
that the fourth special session of the United Nations
General Assembly devoted to disarmament should be
held as early as possible, taking into due consideration
the demand of a large number of countries.
Another challenge to be effectively countered by
the United Nations in international relations is an
attempt to politicize the human rights issue. Along with
the use of force, the human rights issue constitutes one
of the two factors straining international relations. This
is demonstrated in the reality in which United Nations
meetings that address human rights issues are often
converted into an arena of confrontation, not
cooperation. In fact, there is no more grave human
rights violation than abusing the human rights issue for
political purposes. The United Nations should enhance
its role decisively to ensure that fairness is fully
observed, and not acquiesce in the application of
double standards when dealing with human rights
issues.
The twenty-first century should be a century of
development. Durable international peace and security
are inconceivable without the eradication of poverty
and the solution of social and economic problems. A
fair international economic order which is conducive to
sustainable economic development for the developing
countries should be established as early as possible. In
particular, it is imperative that the United Nations
further the analysis and assessment of the nature and
danger of globalization, as well as its impact on the
developing countries, and take necessary measures. In
this regard, we believe that the Declaration and Action
Programme adopted at the South Summit held in Cuba
last April can serve as an excellent basis for that
purpose.
In order for the United Nations to play a role
commensurate with the requirements of the new
century, it should be democratized through reform of
its structure. The main purpose of United Nations
reform is to ensure democracy and strict observance of
the principles of justice and fairness in all its activities.
The General Assembly has now been relatively
democratized, but it does not have sufficient authority.
In contrast, the Security Council has authority and
action capability but falls short of the desired degree of
democracy. In particular, the present structure of the
Security Council leaves a vacuum which allows the
United Nations to be used as a tool of high-handedness,
for the Council monopolizes decision-making power on
such critical issues as enforcement action, including the
use of force. The twentieth century witnessed such
cases on several occasions.
We hold that the enhancement of the authority of
the General Assembly is a prerequisite for ensuring
democracy in United Nations activities. The Assembly
must be empowered at least to review the issues of
international peace and security and to approve major
decisions and resolutions of the Security Council on
these issues.
In reforming the Security Council, priority should
be given to increasing the number of non-permanent
seats, thus correcting the present imbalance in regional
representation. It is also imperative that effective ways
be sought to ensure strict observance of the principles
of justice and fairness in United Nations activities.
We consider that one means to this end will be to
restore the confidence of the international community
in the United Nations by redressing those issues
mishandled in the past by the United Nations, in
contradiction to the purposes and principles of its
Charter, by force of arbitrariness and high-handedness.
Independence, peace and friendship are the
fundamental ideas of the foreign policy of the
Government of the Democratic People's Republic of
Korea. The Democratic People's Republic will remain
true to this idea and faithfully discharge its obligations
as a Member State of the United Nations, so that the
United Nations can become a truly effective
organization that creditably serves the aspirations and
requirements of the new century.
